DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/956,328. Receipt of the RCE, amendments, and arguments filed on 11/30/2021 and 12/28/2021 is acknowledged.
Claims 7-17 are pending.
Claims 1-6 are cancelled.
Claims 7-17 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 11/30/2021 and 12/28/2021 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foulquier (FR 2282514).
Regarding claim 7, Foulquier discloses a flooring system for constructing a full diaphragm floor, the system comprising:
at least one horizontal beam (#12), the beam including a beam top surface (the top, horizontal surface of figure 1) and a beam flange portion (#22);
at least one horizontal plank (#24), the plank overlapping and supported by the flange portion of the beam (see figure 1), the plank including a plank top surface (the top surface of the plank #24 of figure 1) at a flush elevation with the beam top surface (see figures 1 and 3);
at least one plate to beam connector plate (#28) overlapping the beam and the plank (see figure 1), the plate to beam connector plate configured for connecting the beam to a plank (see figure 1).
Regarding claim 8, Foulquier discloses the at least one plank comprises a plurality of adjacent planks (#24, #24A and #24B), the system further comprising: at least one plank to plank connector plate (#32) overlapping adjacent planks and configured for connecting the adjacent planks together for constructing a full diaphragm floor (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foulquier in view of Howard (U.S. Patent 4,142,340).
Regarding claim 9, Foulquier discloses the claimed invention except specifically for the planks comprise a reinforced inverted U-shaped, precast concrete element having depending ribs at longitudinal edges. However, Foulquier does disclose such planks comprise prefabricated concrete elements. Furthermore, it is highly well known in the art, as evidenced by Howard, that building enclosures can be formed from prefabricated concrete planks constructed from inverted U-shaped planks that can be used as floors, walls, and ceilings for such an enclosure, where such planks comprise of longitudinal ribs #42 at longitudinal edges thereof and rebar is embedded within such planks for reinforcement purposes. See figure 2. Therefore, it would have been obvious to have constructed the planks of Foulquier to comprise of reinforced, inverted U-shaped precast concrete planks, as taught in Howard, in order to reduce the weight of such planks while maintaining adequate structural strength for such planks.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foulquier in view of Howard and Tardif (U.S. Patent 4,507,009).
Regarding claim 10, Foulquier in view of Howard render the claimed invention obvious as explained above, where Foulquier discloses the use of connector plates with fittings #30 and #31 to embed within adjacent planks in order to attach such planks to one another and thus Foulquier does not disclose the use of bolt sleeves for receiving removable bolts preformed within such planks so as to extend from the plank upper surface and into a rib of the plank. However, it is highly well known in the art, as 
Regarding claim 11, Foulquier in view of Howard and Tardif render obvious the connector plates carry removable bolts for connecting the adjacent planks (as depicted in figure 1 of Tardif, such connector plates PE can comprise the bolts V, where such features would be provided within Foulquier as explained above).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foulquier in view of Howard and Tardif (U.S. Patent 4,507,009), or in the alternative in view of Howard, Tardif, and Dean (U.S. Patent 4,030,262).
Regarding claim 12, Foulquier in view of Howard and Tardif render obvious at least one plate to plate connector recess in the plank top surface of at least two adjacent planks (both Foulquier and Howard disclose the use of plate connector recesses within the top surface of each plank to recess the plate from the topmost surface of the plank), the at least one plate to plate connector recesses sized for receiving the plate to plate connector plate and having a depth corresponding to the 
Regarding claim 13, Foulquier in view of Howard and Tardif, or in the alternative in view of Howard, Tardif, and Dean, render obvious at least one plate to beam connector recess in the plank top surface of at least one plank and in the beam top surface (both Foulquier and Howard disclose the use of plate connector recesses within the top surface of each plank to recess the plate from the topmost surface of the plank, where Foulquier discloses the use of recesses #26 in the beam as well for the connector plates), the at least one plate to beam connector recesses sized for receiving 
Regarding claim 14, Foulquier in view of Howard and Tardif, or in the alternative in view of Howard, Tardif, and Dean, render obvious the claimed invention as explained above in the rejection of claim 10.
Regarding claim 15, Foulquier in view of Howard and Tardif, or in the alternative in view of Howard, Tardif, and Dean, render obvious a plurality of removable bolts installed through the connector plates into the bolt sleeves for connecting adjacent planks (As explained above in the rejection of claim 11, Tardif discloses bolts V which 
Regarding claim 16, Foulquier in view of Howard and Tardif, or in the alternative in view of Howard, Tardif, and Dean, render obvious at least one of the plate to beam connector plates is further configured as a beam to column connector plate for connecting a vertical column to the beam (Figures 1 and 2 of Foulquier depict the use of fitting #18 to connect the beam #12 and column #19 to one another. Figures 4A and 6 of Howard similarly disclose that such connector plates can instead be angled so as to connect elements that extend at a 90 degree angle with respect to one another, where it would have also been obvious to have used such 90 degree angled connector plates of Howard within Foulquier in order to increase the connection strength between elements that extend at a 90 degree angle with respect to one another while also allowing easier removal and installation of such elements to one another.).
Regarding claim 17, Foulquier in view of Howard and Tardif, or in the alternative in view of Howard, Tardif, and Dean, render obvious threaded bars extending from the beam to column connector plates, the threaded bars configured for fastening to a standard column shoe (Howard discloses the use of threaded bars #106 or #74 to attach the connector plates or elements to one another, where Tardif similarly discloses the use of threaded bards V to attach the connector plates where needed, where it would have been obvious to have similarly used threaded bars within Foulquier to attach the beam and column to one another in order to make installation and repair quicker and easier).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-17 have been considered but are moot because Applicant’s amendments to the claims to cancel all of the originally filed claims and the filing of claims of new scope required the use of a different primary reference and different rejections than were previously used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635